Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
				
Election/Restriction
Applicant’s election without traverse of Group III, claims 10-13, in the reply filed on July 16, 2021 is acknowledged.

				      Claim Construction
	The construction of the term “hierarchical” in the instant claims has been determined from the specification.  The instant application contains native micropores and appears to have both meso and macroporosity incorporated based on the process for making the material.  Moreover, the prior art sometimes discloses “hierarchical” as inclusive of both intra-zeolitic porosity and extra-zeolitic porosity and the extra-zeolitic porosity is dependent upon crystal size.  This definition will not be adopted by the examiner because, based on a thorough review of the instant specification, it appears that all of the pores, micro-meso and macro-, are all intra-zeolitic.  Therefore “hierarchical” will be considered limited to this type of “single-crystal” porosity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites an aromatization process, but is incomplete in the failure to describe any conditions under which to contact the lower alkane feedstock.  At the least the claim should recite “sufficient” conditions assuming that such are supplied in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124933 to Kiesslich.
Kiesslich discloses a catalyst composition comprising a ZSM-5 material that has been processed in several steps to contain native microporosity as well as meso- and macroporosity.  The reference discloses that gallium is an effective component to be carried on the zeolite containing catalyst.  See page 3 in particular.  The zeolite may be 
Kiesslich also discloses that the composition is employed in a process consistent with that claimed herein, i.e. the conversion of lower alkane containing feedstock into aromatic hydrocarbons, wherein the feed is C1-C5, thus disclosing the propane and butane of the instant claims.  The reference further adds the gallium to the zeolite by a wet chemical method, in particular IWI.  The artisan is aware that this method will distribute the gallium throughout the pores and channels within the zeolite material. [0034].
The only substantive difference between the reference disclosed aromatization process and that claimed in the instant application is one of scope, in that the reference suggests other effective metals in addition to gallium that would be considered to function in the Kiesslich aromatization process.  The instant claims would have been obvious, however, because the selection of one from among several is obvious to artisans practicing in the hydrocarbon conversion filed, and thus the expectation of success is essentially the same for the promoters disclosed.  Additionally, the reference document indicates that gallium is one of the preferable metals, providing additional motivation for the selection thereof.  See particularly the examples and the Tables set forth in Kiesslich.

Conclusion
The Wattanakit document teaches aromatization of alkanes, but is interested in primarily C5+ feedstocks rather than lower alkanes.  The Carati et al. document describes ZSM-5 and gallium catalysts for aromatization, but appear to be concerned with “extra-zeolitic” mesopores and macropores formed by limiting the crystal size of the particulate zeolite.  The examiner does not consider such to be within the scope of the term “hierarchical” as construed hereinabove.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732